

Exhibit 10.28


STRATUS PROPERTIES INC.
DIRECTOR COMPENSATION




Cash Compensation


Each non-employee director receives $500 for attendance at each board committee
meeting as well as an annual fee consisting of (a) $10,000 for serving on the
board, (b) $1,000 for each committee on which he serves, and (c) $1,000 for each
committee of which he is the chairman. Each director receives a fee of $500 for
attendance at each board meeting and is also reimbursed for reasonable
out-of-pocket expenses incurred in attending each board and committee meeting.


Stock Option Plan for Non-Employee Directors


The company provides equity compensation to the non-employee directors through
the 1996 Stock Option Plan for Non-Employee Directors, which was approved by our
stockholders. Pursuant to the plan, on September 1st of each year, each
non-employee director receives a grant of options to acquire 2,500 shares of our
common stock. The options are granted at fair market value on the grant date,
vest ratably over the first four anniversaries of the grant date and expire on
the tenth anniversary of the grant date.


